Case 2:20-cv-00039-JRGARSP Document 3 Filed 03/09/20 Page 1of1PagelD# 21

 

£ Texas Department of Transportation

 

 

125 EAST 11TH STREET, AUSTIN, TEXAS 78701-2483 | 512.463.8630 | WWW.TXDOT.GOV

February 28, 2020

Willbert Hopkins, Jr.
213 Miller Drive

Utica, MS 39175 CO /S \v

Re: GCD No. 45058
Cause No. 2:20-cv-00039-JRG
Marshall Division County
Plaintiff: Jacob L Radney
Defendant: Willbert Hopkins, Jr.

Dear Sir/Madam:

In compliance with the Texas long-arm statute, Texas Civil Practice and Remedies Code,
Chapter 17, Subchapter D, the Chair of the Texas Transportation Commission was duly
served with the enclosed Citation and Plaintiff's Original Complaint on February 27, 2020.

This agency’s only role in the process is to serve as an out-of-state defendant’s agent for
service of process. We are unable to answer any questions or respond to correspondence
regarding this lawsuit. All questions or concerns should be addressed to the attorney noted
below.

General Counsel Division

Enclosures

cc: Jimmy M. Negem, Sr.
Attorney at Law
1828 E SE Loop 323, Suite R- 1A
Tyler, TX 75701-4000
Telephone (903) 595 4466

U.S. Certified Mail No. 7016 2140 0000 3225 7732
Return Receipt Requested

OUR VALUES: People + Accountability + Trust + Honesty
OUR MISSION: CONNECTING YOU WITH TEXAS

An Equal Opportunity Employer
